Exhibit 10.4

 

April 13, 2015

 

VIA HAND DELIVERY

 

Arthur J. McMahon

319 Stearns Street

Carlisle, MA 01741

 

Re:                             Separation Agreement

 

Dear Art:

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Synta Pharmaceuticals Corp. (“Synta”). Payment of the
Separation Benefit described below is contingent on your agreement to and
compliance with the terms of this Agreement.  This Agreement shall become
effective on the date that is the eighth (8th) day following your execution of
it, as explained more fully in Section 7 below (the “Effective Date”).

 

1.                                      Separation of Employment.  As we
discussed, your employment with Synta shall end effective June 30, 2015 (the
“Separation Date”).  Between the Effective Date and the Separation Date (unless
terminated at an earlier time by either party): (a) your employment shall
continue under the same terms and conditions in existence prior to the Effective
Date, (b) you shall continue to be paid at your current base salary in
accordance with Synta’s normal payroll practices, and to participate in Synta’s
benefit plans under the same terms and conditions as you currently are
participating, and (c) you shall be expected to perform your normal work duties
and responsibilities.  From and after the Separation Date, you shall not
represent yourself or perform services as an employee of Synta or any of its
subsidiaries or affiliates.  As of the Separation Date, you shall resign from
any other positions on which you served with respect to Synta and such
subsidiaries and affiliates.

 

2.                                      Separation Benefit.  In exchange for the
promises and covenants contained herein, including but not limited to your
release of claims, Synta agrees to provide you with the following (together, the
“Separation Benefit”), provided that you remain continuously employed by Synta
between the Effective Date and the Separation Date, that you remain in
compliance with this Agreement and applicable Synta policies, and that you sign
and return to Synta the Supplemental Release attached as Exhibit A within the
timeframe described in the Supplemental Release:

 

(a)                                 Synta shall provide you or, upon your death,
your estate with payment of an amount equal to six (6) months of your current
base salary, less applicable federal, state, local and other employment-related
deductions, paid in equal installments in accordance with Synta’s normal payroll
practices over the six (6) month period following the Effective Date of the
Supplemental Release.

 

(b)                                 In the event that you choose to exercise
your right under COBRA(1) to continue your participation in Synta’s health
insurance plan (which you may do, to the extent permitted by COBRA, regardless
of whether you sign this Agreement), Synta shall pay for the costs for such
coverage for the six (6) month period following your Separation Date, except for
your co-pay (if any) which shall be deducted from your severance payments
described in Section 2(a) above, to the same extent that such insurance is
provided to persons then currently employed by Synta, provided that

 

--------------------------------------------------------------------------------

(1)                                 “COBRA” is the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

 

1

--------------------------------------------------------------------------------


 

this obligation shall cease on the date you become eligible to receive health
insurance benefits through any other employer, and you agree to provide Synta
with written notice immediately upon securing such employment and upon becoming
eligible for such benefits.

 

(c)                                  Synta shall: (i) accelerate the vesting of
unvested options under Synta’s 2006 Stock Plan (the “Stock Plan”) and any Stock
Option Agreements executed by you pursuant thereto (the “Option Agreement”) such
that your options to purchase a total of 489,348 shares of Synta common stock
subject to the Stock Plan and the Option Agreements shall be fully vested and
exercisable as of the Effective Date of the Supplemental Release (the “Vested
Options”), and (ii) extend the exercise period of the Vested Options under the
Stock Option Agreement (including by your estate in the event of your death or
Disability as described in the applicable Option Agreement) to the earlier of
eighteen (18) months following the Separation Date or the expiration date of the
applicable Vested Options as set forth in the Stock Plan and/or Option
Agreement.  Please note that the acceleration of vesting of options may cause
certain options currently deemed to be incentive stock options taxable in
accordance with Section 422 of the Internal Revenue Code of 1986, as amended, to
be converted into non-qualified stock options which are taxable upon exercise. 
You acknowledge and agree that Synta does not guarantee or make any
representations regarding the tax consequences of this provision or the tax
treatment of any stock options. The terms and conditions of the Stock Plan and
the Option Agreement are incorporated herein by reference and shall survive the
signing of this Agreement.

 

You acknowledge and agree that the Separation Benefit is not otherwise due or
owing to you under any Synta policy or practice. You further acknowledge that
except for the Separation Benefit, your final wages, any accrued but unused
vacation, and any properly incurred but not yet reimbursed business expenses
(each of which shall be paid or reimbursed, as the case may be, in accordance
with Synta’s regular payroll practices and applicable law), you are not now and
shall not in the future be entitled to any other compensation from Synta
including, without limitation, other wages, commissions, bonuses, vacation pay,
holiday pay, equity, stock, stock options, paid time off, or any other form of
compensation or benefit.

 

3.                                      Unemployment Benefits.  By virtue of
your separation of employment, you shall be entitled to apply for unemployment
benefits.  The determination of your eligibility for such benefits shall be made
by the appropriate state agency pursuant to applicable state law. Synta agrees
that it shall not contest any claim for unemployment benefits by you.  Synta, of
course, shall not be required to falsify any information.

 

4.                                      Cooperation. During the six (6) months
following the Separation Date, you shall cooperate fully with Synta in
connection with any matter or event relating to your employment or events that
occurred during your employment, including, without limitation: (a) being
available upon reasonable notice to meet with Synta regarding matters in which
you have been involved; (b) assisting Synta in transitioning your job duties to
other Synta personnel or contractors; and (c) as requested by Synta, assisting
in the defense or prosecution of any claims or actions now in existence or which
may be brought or threatened in the future against or on behalf of Synta
(including claims or actions against its affiliates and its and their officers
and employees), including acting as a witness, providing affidavits, and
preparing for, attending and participating in any legal proceeding (including
depositions, consultation, discovery or trial) in connection with such claim or
action. You further agree that should you be contacted (directly or indirectly)
by any person or entity adverse to Synta (for example, by any party representing
an individual or entity), you shall promptly notify Synta in writing. You shall
be reasonably compensated for your time and reimbursed for any

 

2

--------------------------------------------------------------------------------


 

reasonable costs and expenses incurred in connection with providing such
cooperation under this section.

 

5.                                      Confidentiality, Return of Property,
Non-Disparagement; Related Matters.  You expressly acknowledge and agree to the
following:

 

(a)                                 You shall adhere to the Non-Competition,
Confidentiality and Inventions Agreement between you and Synta regarding
confidential information, intellectual property, and non-competition and
non-solicitation (the “Non-Disclosure and Non-Competition Agreement”), the terms
of which are incorporated herein and shall survive the signing of this
Agreement.

 

(b)                                 You shall promptly return to Synta all Synta
documents (and any copies thereof), equipment and property, and you shall abide
by any and all common law and statutory obligations relating to protection of
Synta’s trade secrets and confidential and proprietary information.

 

(c)                                  All information relating in any way to the
negotiation of this Agreement, including the terms and amount of financial
consideration provided for in this Agreement, shall be held confidential by you
and shall not be publicized or disclosed to any person (other than an immediate
family member, legal counsel or financial advisor, provided that any such whom
disclosure is made agrees to be bound by these confidentiality obligations), to
any government agency (except as mandated by state or federal law), or to any
business entity.

 

(d)                                 You shall not make any statements that are
disparaging about Synta or its officers, directors and managers, including, but
not limited to, any statements that disparage any product, service, finances,
financial condition, capability or any other aspect of the business of Synta,
and you shall not engage in any conduct that is intended to harm professionally
or personally the reputation of Synta or its officers, directors and managers.

 

(e)                                  A breach of any provision of this section
shall constitute a material breach of this Agreement and, in addition to any
other legal or equitable remedy available to Synta, shall entitle Synta to
recover the Separation Benefit provided to you under this Agreement.

 

6.                                      Your Release of Claims.

 

(a)                                 Release.  You agree and acknowledge that by
signing this Agreement and accepting the Separation Benefit, and for other good
and valuable consideration provided for in this Agreement, you are waiving and
releasing your right to assert any form of legal claim against Synta(2)
whatsoever for any alleged action, inaction or circumstance existing or arising
from the beginning of time through the Separation Date. Your waiver and release
herein is intended to bar any form of legal claim, charge, complaint or any
other form of action (jointly referred to as “Claims”) against Synta seeking any
form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys’ fees and any other costs), for any alleged action, inaction or
circumstance existing or arising through the Separation Date. Without limiting
the

 

--------------------------------------------------------------------------------

(2)                                 For purposes of this section, “Synta” means
Synta Pharmaceuticals Corp. and its divisions, affiliates, subsidiaries and
related entities, and its and their owners, shareholders, partners, directors,
officers, employees, trustees, agents, successors and assigns.

 

3

--------------------------------------------------------------------------------


 

generality of the foregoing, you specifically waive and release Synta from any
waivable claim arising from or related to your employment relationship with
Synta including, without limitation:

 

(i)                                    Claims under any Massachusetts or any
other state or federal statute, regulation or executive order (as amended)
relating to employment,  discrimination, fair employment practices, or other
terms and conditions of employment, including but not limited to the Age
Discrimination in Employment Act and Older Workers Benefit Protection Act (29
U.S.C. § 621 et seq.), the Civil Rights Acts of 1866 and 1871 and Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act of 1991 (42 U.S.C. § 2000e
et seq.), the Equal Pay Act (29 U.S.C. § 201 et seq.), the Americans With
Disabilities Act (42 U.S.C. § 12101 et seq.), the Genetic Information
Non-Discrimination Act (42 U.S.C. §2000ff et seq.), the Massachusetts Fair
Employment Practices Statute (M.G.L. c. 151B § 1 et seq.), the Massachusetts
Equal Rights Act (M.G.L. c. 93 §102), the Massachusetts Civil Rights Act (M.G.L.
c. 12 §§ 11H & 11I), the Massachusetts Privacy Statute (M.G.L. c. 214 § 1B), the
Massachusetts Sexual Harassment Statute (M.G.L. c. 214 § 1C), and any similar
Massachusetts or other state or federal statute.

 

(ii)                                Claims under any Massachusetts or any other
state or federal statute, regulation or executive order (as amended) relating to
wages, hours or other terms and conditions of employment, including but not
limited to the National Labor Relations Act (29 U.S.C. § 151 et seq.), the
Family and Medical Leave Act (29 U.S.C. §2601 et seq.), the Employee Retirement
Income Security Act of 1974 (29 U.S.C. § 1000 et seq.), COBRA (29 U.S.C. § 1161
et seq.), the Worker Adjustment and Retraining Notification Act (29 U.S.C. §
2101 et seq.), the Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the
Massachusetts Minimum Fair Wages Act (M.G.L. c. 151 § 1 et. seq.), the
Massachusetts Equal Pay Act (M.G.L. c. 149 § 105A), and any similar
Massachusetts or other state or federal statute.  Please note that this section
specifically includes a waiver and release of Claims that you have or may have
regarding payments or amounts covered by the Massachusetts Wage Act or the
Massachusetts Minimum Fair Wages Act (including, for instance, hourly wages,
salary, overtime, minimum wages, commissions, vacation pay, holiday pay, sick
leave pay, dismissal pay, bonus pay or severance pay).

 

(iii)                            Claims under any Massachusetts or any other
state or federal common law theory, including, without limitation, wrongful
discharge, breach of express or implied contract, promissory estoppel, unjust
enrichment, breach of a covenant of good faith and fair dealing, violation of
public policy, defamation, interference with contractual relations, intentional
or negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence or any claim to attorneys’ fees
under any applicable statute or common law theory of recovery.

 

(iv)                             Claims under any Massachusetts or any other
state or federal statute, regulation or executive order (as amended through the
Separation Date) relating to whistleblower protections, violation of public
policy, or any other form of retaliation or wrongful termination, including but
not limited to the Sarbanes-Oxley Act of 2002 and any similar Massachusetts or
other state or federal statute.

 

(v)                                 Any other Claim arising under other state or
federal law.

 

(b)                               Release Limitation.  Notwithstanding the
foregoing, this section does not:

 

(i)                                    release Synta from any obligation
expressly set forth in this Agreement;

 

4

--------------------------------------------------------------------------------


 

(ii)                                waive or release any legal claims which you
may not waive or release by law, including but not limited to obligations under
workers’ compensation laws;

 

(iii)                            prohibit you from challenging the validity of
this release under federal or state law;

 

(iv)                             prohibit you from filing a charge or complaint
of employment-related discrimination with the Equal Employment Opportunity
Commission (“EEOC”) or similar state agency; or

 

(v)                                 prohibit you from participating in any
investigation or proceeding conducted by the EEOC or similar state agency.

 

Please note, however, that your waiver and release are intended to be a complete
bar to any recovery or personal benefit by or to you with respect to any claim,
including those raised through a charge with the EEOC or similar state agency,
except those which cannot be released under law. Accordingly, nothing in this
section shall be deemed to limit Synta’s right to seek immediate dismissal of
such charge or complaint on the basis that your signing of this Agreement
constitutes a full release of any individual rights, or to seek restitution to
the extent permitted by law of the economic benefits provided to you under this
Agreement in the event you successfully challenge the validity of this release
and prevail in any claim.

 

(c)                                   Acknowledgement. You acknowledge and agree
that, but for providing this waiver and release, you would not be receiving the
Separation Benefit provided to you under the terms of this Agreement.

 

7.                                      ADEA/OWBPA Review and Revocation
Period.  You and Synta acknowledge that you are over the age of 40 and that you,
therefore, have specific rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers Benefit Protection Act (the “OWBPA”), which
prohibit discrimination on the basis of age.  It is Synta’s desire and intent to
make certain that you fully understand the provisions and effects of this
Agreement.  To that end, you have been encouraged and given the opportunity to
consult with legal counsel for the purpose of reviewing the terms of this
Agreement.  Consistent with the provisions of the ADEA and OWBPA, Synta also is
providing you with twenty one (21) days in which to consider and accept the
terms of this Agreement by signing below and returning it to Deborah Southmayd,
Synta Pharmaceuticals Corp., 45 Hartwell Avenue, Lexington, MA 02421. You may
rescind your assent to this Agreement if, within seven (7) days after you sign
this Agreement, you deliver by hand or send by mail (certified, return receipt
and postmarked within such 7-day period) a notice of rescission at the
above-referenced address.

 

8.                                      Taxes and Withholdings.  The Separation
Benefit provided under this Agreement shall be reduced by all applicable
federal, state, local and other deductions, taxes, and withholdings. Synta does
not guarantee the tax treatment or tax consequences associated with any payment
or benefit under this Agreement, including but not limited to consequences
related to Section 409A of the Internal Revenue Code.

 

9.                                      Modification; Waiver; Severability.  No
variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by the parties hereto. The failure of Synta to seek

 

5

--------------------------------------------------------------------------------


 

enforcement of any provision of this Agreement in any instance or for any period
of time shall not be construed as a waiver of such provision or of Synta’s right
to seek enforcement of such provision in the future.  The provisions of this
Agreement are severable, and if for any reason any part hereof shall be found to
be unenforceable, the remaining provisions shall be enforced in full.

 

10.                               Choice of Law and Venue; Jury Waiver.  This
Agreement shall be deemed to have been made in Massachusetts, shall take effect
as an instrument under seal within Massachusetts, and shall be governed by and
construed in accordance with the laws of Massachusetts, without giving effect to
conflict of law principles.  You agree that any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to its
breach, shall be commenced in Massachusetts in a court of competent
jurisdiction, and you further acknowledge that venue for such actions shall lie
exclusively in Massachusetts and that material witnesses and documents would be
located in Massachusetts.

 

11.                               Entire Agreement.  You acknowledge and agree
that this Agreement, along with the specific agreements that are expressly
incorporated herein by reference and stated as surviving the signing of this
Agreement, supersede any and all prior or contemporaneous oral and written
agreements between you and Synta, and set forth the entire agreement between you
and Synta.

 

12.                               Knowing and Voluntary Agreement.  By executing
this Agreement, you are acknowledging that you have been afforded sufficient
time to understand the terms and effects of this Agreement, that your agreements
and obligations hereunder are made voluntarily, knowingly and without duress,
and that neither Synta nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.

 

This Agreement may be signed on one or more copies, each of which when signed
shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement.  If the foregoing correctly sets forth our
understanding, please sign, date and return the enclosed copy of this Agreement
to Deborah Southmayd, Synta Pharmaceuticals Corp., 45 Hartwell Avenue,
Lexington, MA 02421. If Synta does not receive your acceptance within twenty-one
(21) days, the Agreement shall terminate and be of no further force or effect.

 

 

Sincerely,

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

By:

/s/ Anne Whitaker

 

 

Anne Whitaker

 

 

President and Chief Executive Officer

 

 

 

 

Dated:

4/14/15

 

 

Agreed and Acknowledged:

 

 

 

 

 

/s/ Arthur J. McMahon

 

 

Arthur J. McMahon

 

 

 

 

 

 

Dated:

4/14/15

 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

SUPPLEMENTAL RELEASE OF CLAIMS

 

(a)                     Release.  In consideration of the covenants set forth in
my separation agreement with Synta Pharmaceuticals, Inc. (“Synta”) dated       ,
2015 (the “Separation Agreement”) and the benefits provided to me in the
Separation Agreement, I am knowingly and voluntarily signing this supplemental
release (the “Supplemental Release”), which waives and releases my right to
assert any form of legal claim against Synta(3) whatsoever for any alleged
action, inaction or circumstance existing or arising from the date I signed the
Separation Agreement through the Separation Date. This Supplemental Release bars
any form of legal claim, charge, complaint or other action (collectively
“Claims”) against Synta seeking any form of relief, including equitable relief,
the recovery of any damages, or any other form of monetary recovery (including
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys’ fees and any other costs), for any alleged action, inaction
or circumstance existing or arising between the date I signed the Separation
Agreement through the Separation Date, including:

 

i.                       Claims under any Massachusetts or any other state or
federal statute, regulation or executive order (as amended) relating to
employment,  discrimination, fair employment practices, or other terms and
conditions of employment, including but not limited to the Age Discrimination in
Employment Act and Older Workers Benefit Protection Act, the Civil Rights Acts
of 1866 and 1871 and Title VII of the Civil Rights Act of 1964 and the Civil
Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities Act, the
Genetic Information Non-Discrimination Act, the Massachusetts Fair Employment
Practices Statute, the Massachusetts Equal Rights Act, the Massachusetts Civil
Rights Act, the Massachusetts Privacy Statute, the Massachusetts Sexual
Harassment Statute, and any similar Massachusetts or other state or federal
statute.

 

ii.             Claims under any Massachusetts or any other state or federal
statute, regulation or executive order (as amended) relating to wages, hours or
other terms and conditions of employment, including but not limited to the
National Labor Relations Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, COBRA, the Worker Adjustment and
Retraining Notification Act, the Massachusetts Wage Act, the Massachusetts
Minimum Fair Wages Act, the Massachusetts Equal Pay Act, and any similar
Massachusetts or other state or federal statute. This section specifically
includes a waiver and release of Claims that I have or may have regarding
payments or amounts covered by the Massachusetts Wage Act or the Massachusetts
Minimum Fair Wages Act (including, for instance, hourly wages, salary, overtime,
minimum wages, commissions, vacation pay, holiday pay, sick leave pay, dismissal
pay, bonus pay or severance pay).

 

iii.         Claims under any Massachusetts or any other state or federal common
law theory, including, without limitation, wrongful discharge, breach of express
or implied contract, promissory estoppel, unjust enrichment, breach of a
covenant of good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, misrepresentation, deceit, fraud or
negligence or any claim to attorneys’ fees under any applicable statute or
common law theory of recovery.

 

--------------------------------------------------------------------------------

(3)                                 For purposes of this Supplemental Release,
“Synta” means Synta Pharmaceuticals Corp. and its divisions, affiliates,
subsidiaries and related entities, and its and their owners, shareholders,
partners, directors, officers, employees, trustees, agents, successors and
assigns.

 

1

--------------------------------------------------------------------------------


 

iv.          Claims under any Massachusetts or any other state or federal
statute, regulation or executive order (as amended) relating to whistleblower
protections, violation of public policy, or any other form of retaliation or
wrongful termination, including but not limited to the Sarbanes-Oxley Act of
2002 and any similar Massachusetts or other state or federal statute.

 

v.              Any other Claim arising under other state or federal law.

 

(b)                     Release Limitation.  I acknowledge and agree that this
Supplemental Release does not: (i) release Synta from any obligation expressly
set forth in the Separation Agreement; (ii) waive or release any legal claims
which I may not waive or release by law, including obligations workers’
compensation laws; (iii) prohibit me from challenging the validity of this
Supplemental Release under federal or state law; (iv) prohibit me from filing a
charge or complaint of employment-related discrimination with the EEOC or
similar state agency; or (v) prohibit me from participating in any investigation
or proceeding conducted by the EEOC or similar state agency.  I understand,
however, that this supplemental release is intended to be a complete bar to any
recovery or personal benefit by or to me with respect to any claim, including
those raised through a charge with the EEOC or similar state agency, except
those which cannot be released under law. Accordingly, nothing in this
Supplemental Release shall limit Synta’s right to seek dismissal of such charge
or complaint on the basis that my signing of this Supplemental Release
constitutes a full release of any individual rights, or to seek restitution to
the extent permitted by law of the benefits provided under the Separation
Agreement in the event I successfully challenge the validity of this
Supplemental Release and prevail in any claim.

 

(c)                      Acknowledgement.  I expressly acknowledge and agree
that, but for providing the foregoing Supplemental Release, I would not be
receiving the consideration being provided to me under the terms of the
Separation Agreement.

 

I acknowledge that: (a) I am over the age of 40 and have specific rights under
the ADEA and OWBPA, which prohibit discrimination on the basis of age, (b) it is
Synta’s desire and intent to make certain that I fully understand the provisions
and effects of this Supplemental Release, (c) I have been given the opportunity
to consult with legal counsel for the purpose of reviewing this Supplemental
Release, (d) I am being provided with at least twenty one (21) days in which to
accept this Supplemental Release by signing below and returning it to Deborah
Southmayd, Synta Pharmaceuticals Corp., 45 Hartwell Avenue, Lexington, MA 02421,
and (e) I may rescind my assent to this Supplemental Release if, within seven
(7) days, I deliver by hand or send by mail (certified, return receipt and
postmarked within such 7-day period) a notice of rescission to Ms. Southmayd.

 

This Supplemental Release may be signed any date within 21 days following the
Separation Date.  This Supplemental Release shall become effective on the eighth
(8th) day following the date provided below, and such 8th day shall be the
“Effective Date” of the Supplemental Release.

 

Agreed and Acknowledged:

 

 

 

 

 

/s/ Arthur J. McMahon

 

Arthur J. McMahon

 

 

 

 

Dated:

 

 

 

2

--------------------------------------------------------------------------------